                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION




CLARK CANYON HYDRO LLC,              )
                                     )     CV-18-65-BU-BMM
      Plaintiff,                     )
                                     )
vs.                                  )
                                     )     ORDER
IDAHO POWER COMPANY                  )
                                     )
      Defendant.                     )
                                     )

      The Court, having considered Plaintiff’s Unopposed Motion to Partially

Place Previously Filed Exhibits Under Seal, and good cause being shown,

      IT IS HEREBY ORDERED that Plaintiff’s Unopposed Motion to Partially

Place Previously Filed Exhibits Under Seal is GRANTED.

      IT IS FURTHER ORDERED that the clerk shall seal ECF documents 33-3

and 34-1 and replace them with ECF documents 35-1 and 35-2, respectively.

      DATED this 14th day of November, 2019.
